Name: Commission Decision (EU, Euratom) 2017/1395 of 26 July 2017 appointing two members of the committee of independent eminent persons established by Article 11 of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2017-07-28

 28.7.2017 EN Official Journal of the European Union L 197/6 COMMISSION DECISION (EU, Euratom) 2017/1395 of 26 July 2017 appointing two members of the committee of independent eminent persons established by Article 11 of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations THE EUROPEAN COMMISION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Regulation (EU, Euratom) No 1141/2014 of 22 October 2014 of the European Parliament and of the Council of 22 October 2014 on the statute and funding of European political parties and European political foundations (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EU, Euratom) 1141/2014 provides that both types of entity must, as a condition of their registration, observe, in both their programmes and their activities, the values on which the Union is founded, as expressed in Article 2 of the Treaty on European Union namely respect for human dignity, freedom, democracy, equality, the rule of law and respect from human rights, including the rights of persons belonging to minorities. (2) Where doubts arise as to whether a party or foundation is observing this requirement in practice, the European Parliament, the Council or the Commission may lodge a request with the Authority for European Political Parties and European Political Foundations to verify the situation. (3) Before coming to a decision on whether to de-register a party or foundation, the Authority shall consult a Committee of independent eminent persons, which is to deliver an opinion within two months. (4) A committee of independent eminent persons has been established by Article 11(1) of Regulation (EU, Euratom) No 1141/2014. (5) Article 11(1) of Regulation (EU, Euratom) No 1141/2014 provides that the committee shall consist of six members, with the European Parliament, the Council and the Commission each appointing two members, HAS ADOPTED THIS DECISION: Article 1 1. The following are hereby appointed as members of the committee of independent eminent persons for the duration of the term of office of the committee:  Ms Meglena KUNEVA,  Mr AntÃ ³nio VITORINO. 2. The appointment is subject to the signing, by each of the designated members, of the declaration of independence and the absence of conflict of interests that is annexed to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 4.11.2014, p. 1 ANNEX DECLARATION OF INDEPENDENCE AND ABSENCE OF CONFLICT OF INTERESTS I, the undersigned, ¦, declare that I have taken note of Article 11(1) of Regulation (EU, Euratom) No 1141/2014 of the European Parliament and of the Council on the statute and funding of European political parties and European political foundations and will exercise my duties as member of the committee of independent eminent persons in full independence and in full compliance with the rules of that Regulation. I will neither seek nor take instructions from any institution or government, or from any other body, office or agency. I will refrain from any act which is incompatible with the nature of my duties. I declare, to the best of my knowledge, that I am not in a situation of conflict of interests. A conflict of interests exists where the impartial and objective exercise of my duties as member of the committee of independent eminent persons are compromised for reasons involving family, personal life, political, national, philosophical or religious affinity, economic interest or any other shared interest with a potential recipient. In particular, I declare that I am not a member of the European Parliament, the Council or the Commission. I do not hold any electoral mandate. I am not an official or other servant of the European Union. I am not, and never have been, an employee of a European political party or of a European political foundation. Done at ¦, [DATE + SIGNATURE of the designated member of the committee of independent eminent persons]